UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1207


In re:   ANTOINE HILL,


                Petitioner.




    On Petition for Writ of Mandamus.       (3:07-cr-00407-REP-1)


Submitted:   April 2, 2013                       Decided:   April 9, 2013


Before MOTZ and    FLOYD,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Antoine Hill, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Antoine    Hill     petitions     for   a    writ     of   mandamus,

alleging that the district court has unduly delayed in ruling on

his 28 U.S.C.A. § 2255 (West Supp. 2012) motion.                     He seeks an

order from this court directing the district court to act.                      We

find   the   present    record    does   not   reveal     undue    delay   in   the

district court.        Accordingly, we grant leave to proceed in forma

pauperis and deny the mandamus petition.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                  PETITION DENIED




                                         2